DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
Claim 1 “brushes and removes a bee” should be changed to read-- brushes and configured to remove a bee --.
Claim 7 “to blow and remove the bee” should be changed to read -- configured to blow and remove the bee--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR20180054182A-cited in IDS). 
	Regarding claim 1:
 Lee teaches:
An automatic bee separation device comprising: (abstract and figs) 
a support unit including (Fig 1-5, Ref 100, para0090)
main frame parts installed around or on (Fig 1-5, Ref 134)
a bee box; (Figs 1-5, Ref 10)
rail parts provided on the main frame parts; (Figs 1-5, Ref 195, para0048-0052)
moving units installed to be movable along the rail parts; (Figs 1-5, Ref 110, para0021)
an entry unit which is installed on the moving units and performs a withdrawal operation of withdrawing beehives accommodated in the bee box to an outside from the bee box (Figs 1-5, Ref 150, para0030-0031, 0053)
and an input operation of inputting the withdrawn beehives to the bee box; (para0087-89)
a bee separation unit which brushes and removes a bee attached to a surface of the beehive while the beehive is withdrawn from the bee box or the withdrawn beehive is input to the bee box by the entry unit; ((Figs 1-5, Ref 171+173, para0090, 0089, 0042-0043)
and a control unit which controls operations of the moving unit, the entry unit, and the bee separation unit to automatically separate the bee from the plurality of beehives. (Figs 1-5, Ref 193+191, para0053-0058)
Regarding claim 2:
 Lee teaches claim 1 and further teaches:
further comprising: a beehive rack part on which the beehives, on which bee separation work is completed, are hung at a front or rear side of the entry unit; (Figs 1-5, Ref 252+253, para0075-0080)
and a rack moving part which moves the beehive, which is withdrawn from the bee box by the entry unit and on which the bee separation work is completed, to the beehive rack part. (Figs 1-5, Ref 151, para0087)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 3, 4, 7is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 and 2, and in view of Jiang (CN105519457A) .
Re-claim 3:
Lee discloses claim 2 but doesn’t teach:
further comprising a first blower which is installed in the beehive rack part and supplies wind toward the beehive hung on the beehive rack part from at least any one side of both sides of the beehive in a longitudinal direction. (Lee discloses the beehive rack part and beehives hung on the beehive rack part see claim 2 above)
Jiang teaches:
further comprising a first blower which is installed in the beehive rack part and supplies wind toward the beehive hung on the beehive rack part from at least any one side of both sides of the beehive in a longitudinal direction. (Figs 1-4, Ref 6, para0004 and 0009 after “summary of invention”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bee separation device and beehive rack part of Lee such that it comprises a first blower installed to blow the bees attached as taught by Jiang to prevent bees from attaching while the beehive is removed or placed, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Re-claim 4:
Lee discloses claim 2 but doesn’t teach:
further comprising a second blower which is installed above the beehive rack part and supplies wind in a downward direction toward the beehive hung on the beehive rack part or an inner side of the bee box. (Lee discloses the beehive rack part and beehives hung on the beehive rack part see claim 2 above)
Jiang teaches:
further comprising a second blower which is installed above the beehive rack part and supplies wind in a downward direction toward the beehive hung on the beehive rack part or an inner side of the bee box. (Figs 1-4, Ref 6, para0004 and 0009 after “summary of invention”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bee separation device and beehive rack part of Lee such that it comprises a second blower installed to blow the bees attached as taught by Jiang above the beehive rack part to prevent bees from attaching while the beehive is removed or placed, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. 
Re-claim 7:
Lee discloses claim 1 and further teaches:
wherein the bee separation unit is installed in the entry unit (Figs 1-5, Ref 171+173 are installed in 150, para0090, 0089, 0042-0043)
 But doesn’t teach:
and includes an air supply part which supplies air toward the beehive to blow and remove the bee attached to a surface of the beehive while the beehive is withdrawn from the bee box or the withdrawn beehive is input to the bee box by the entry unit.
Jiang teaches:
and includes an air supply part which supplies air toward the beehive to blow and remove the bee attached to a surface of the beehive while the beehive is withdrawn from the bee box or the withdrawn beehive is input to the bee box by the entry unit. (Figs 1-4, Ref 6, para0004 and 0009 after “summary of invention”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bee separation device and beehive rack part of Lee such that it comprises an air supply part as taught by Jiang above the beehive rack part to prevent bees from attaching while the beehive is removed or placed, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. 
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1, and in view of Wook (KR20160101621A).
	Re-claim 5:
Lee discloses claim 1 but doesn’t teach:
further comprising installation control parts which are installed under the main frame parts disposed at both sides of the automatic bee separation device and installed on the main frame parts to be slidably movable in a direction perpendicular to the main frame part so that the pair of main frame parts provided in the support unit to correspond to a size of the bee box are mounted and installed on the bee box.
Wook teaches:
further comprising installation control parts which are installed under the main frame parts disposed at both sides of the automatic bee separation device and installed on the main frame parts to be slidably movable in a direction perpendicular to the main frame part so that the pair of main frame parts provided in the support unit to correspond to a size of the bee box are mounted and installed on the bee box. (Figs 1-7, Ref 40+51, para0019-0021, 0024)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bee separation device of Lee such that it comprises installation control parts installed under the main frame parts as taught by Wook to correspond to the dimensions of the beehive as its being lifted and returned. 
Re-claim 6:
Lee discloses claim 1 but doesn’t teach:
further comprising a gap control part formed to adjust a gap between a pair of operating arms provided on the entry unit to correspond to a size of the beehive.
Wook further teaches:
further comprising a gap control part formed to adjust a gap between a pair of operating arms provided on the entry unit to correspond to a size of the beehive. (Figs 1-7, Ref 70 adjusts the gap between 60 accordingly, para0022-0025 or, alternatively, 3 lifts the beehive and the gap between arms of 3 can be adjusted accordingly) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bee separation device of Lee such that it comprises a gap control part as taught by Wook to adjust the lift to accommodate a variety of beehive sizes. 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643